Citation Nr: 0708145	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  06-21 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from March 1941 to November 
1944.  The veteran died in July 2004.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran died in July 2004.  The death certificate 
lists the cause of death as cardiorespiratory failure due to 
severe dehydration and renal failure.  

2.  At the time of his death, the veteran had 5 service-
connected disabilities:  residuals of a gunshot wound of the 
left shoulder, rated as 30 percent disabling; residuals of a 
gunshot wound, right posterior pleural cavity with retained 
foreign bodies, rated as 10 percent disabling; post-traumatic 
stress disorder (PTSD), rated as 10 percent disabling; a 
right ankle disability, rated as 10 percent disabling; and 
malaria, assigned a noncompensable rating.  

3.  There is no nexus between the cause of the veteran's 
death and his period of active service or his service-
connected disabilities.  

4.  The veteran did not die of a service-connected disability 
or from permanent, total disability resulting from a service-
connected disability.




CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.312 (2006). 

2.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service-connected disabilities may be either 
the principal or contributory causes of death.  38 C.F.R. § 
3.312(a).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  38 C.F.R. § 3.312(b).  A 
disability is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined 
to cause death, or aided or lent assistance to producing 
death.  38 C.F.R. § 3.312(c).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 
5107(b).

The veteran had five service-connected disabilities: 
residuals of a gunshot wound to the left shoulder, residuals 
of a gunshot wound to the right posterior pleural cavity with 
retained foreign bodies, PTSD, a right ankle disability, and 
malaria.  The veteran's combined disability evaluation was 50 
percent.  

The veteran died in July 2004.  The death certificate lists 
the cause of death as cardiorespiratory failure due to severe 
dehydration and renal failure.  The appellant contends that 
the veteran's PTSD contributed to his death because it caused 
or aggravated his cardiorespiratory problems.  

The veteran's PTSD was evaluated as 10 percent disabling.  In 
February 2002, the veteran underwent a VA PTSD examination 
for an increased evaluation claim which the RO later denied.  
The physician found that the veteran had severe dementia due 
to Parkinson's disease.  Upon examination, he could not state 
his age, though he remembered his birthday and the years he 
served in the military.  He was disoriented to time, place, 
person, and situation.  He gave no evidence of anxiety.  The 
veteran was passive, quiet, and "totally uninvolved" during 
the interview.  When the veteran knew the answer to a 
question, he answered quickly and crisply, but otherwise was 
totally unaware of the conversation and his surroundings.  
The physician stated that "advanced dementia related to his 
parkinsonism ... has blotted out all signs of posttraumatic 
stress disorder."  The physician provided diagnoses of 
dementia secondary to parkinsonism and advanced parkinsonism, 
and assigned a GAF score of 20.  He further stated that there 
was no evidence of PTSD.  

The Board finds that the physician's statement provides 
highly probative evidence showing that the veteran had an 
extremely severe nonservice-connected disability.  The PTSD 
examination report provides very negative evidence against 
the appellant's claim, indicating that death was not the 
result of service or a service connected disorder (PTSD).  
The post-service medical record, as a whole, provides 
evidence against this claim by indicating no association 
between the veteran's death and his service connected 
disorders. 

In an August 2006 VA Form 646, the appellant's representative 
cited a Fact Sheet from the VA's National Center for PTSD 
(NCPTSD).  The Fact Sheet states, "[c]urrent thinking is 
that the experience of trauma brings about neurochemical 
changes in the brain.  These changes may have biological, as 
well as psychological and behavioral effects on one's health.  
For example, these neurochemical changes may create a 
vulnerability to hypertension and atherosclerotic heart 
disease that would explain in part the association with 
cardiovascular disorders."  Kay Jankowski, Ph.D., PTSD and 
Physical Health, NCPSTD Fact Sheet, undated, 
http://www.ncptsd.va.gov/ncmain/ncdocs/fact_shts/fs_physical_
health.html.  

The Board finds that the NCPTSD article provides limited 
evidence against the appellant's claim because is does not 
argue in favor of a link between PTSD and the specific cause 
of the veteran's death: cardiorespiratory failure due to 
severe dehydration and renal failure.  The veteran did not 
have a diagnosis of atherosclerotic heart disease, and 
hypertension was not listed as a cause or contributing cause 
of death on the veteran's death certificate.  Providing 
further evidence against the claim, the author of the article 
cautions the reader that the studies that found a link 
between poor cardiovascular health, electrocardiogram (ECG) 
abnormalities, and PTSD "included only those veterans with 
severe PTSD...[i]t is unknown whether men with less severe PTSD 
would show the same ECG abnormalities."  Id.  The veteran 
did not have severe PTSD; his PTSD was evaluated as 10 
percent disabling.  The Board finds this evidence provides 
very limited evidence against this claim. 

In any event, medical evidence that is speculative, general 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996);  Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Here, crucially, the treatise 
evidence which has been submitted by the appellant is general 
in nature and does not specifically relate to the facts and 
circumstances surrounding the particular case.

With regard to the appellant's own opinion that the veteran's 
PTSD caused his death, the appellant does not have the 
medical expertise to make such a finding.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Simply stated, the Board must find that the post-service 
medical record, overall, provides evidence against this 
claim, failing to indicate any association between death and 
PTSD.  There is no credible evidence in the record that the 
service connected disorders contributed substantially or 
materially to the cause of death, or combined to cause death, 
or aided or lent assistance to producing death, and there is 
highly probative evidence in the form of the February 2002 
PTSD examination against such findings. 

Generally, service connection is warranted for a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection will be 
rebuttably presumed for certain chronic diseases that are 
manifest to a compensable degree within the year after active 
duty .  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
 
Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a non-service-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities and determine the 
extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  
38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the Court in the case of Allen v. Brown, 7 Vet. 
App. 439 (1995).  The holding in that case has been binding 
on VA since it was issued in 1995.  Thus, the regulatory 
provisions added by 38 C.F.R. § 3.310(b) simply conform VA 
regulations to the court's decision, the holding of which has 
been applicable during the entire period of this appeal.

The veteran never filed a claim for service connection for 
cardiovascular or renal problems, nor was he diagnosed with a 
cardiovascular or renal disability within an applicable 
presumptive period.  In fact, his-post service medical 
records are negative for a diagnosis of a heart or kidney 
disorder.  In addition, the veteran's service medical records 
(SMRs) are negative for any diagnosis of or treatment for a 
cardiovascular or renal problem.  The Board finds that the 
preponderance of the evidence is against direct service 
connection for any type of cardiovascular problem.  
38 U.S.C.A. § 5107(b).   

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

In summary, the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veterans' death, as there is no evidence to support direct 
service connection for heart or kidney problems, and the 
evidence against PTSD as a contributing factor to the 
veteran's cardiorespiratory failure due to severe dehydration 
and renal failure outweighs the evidence in favor of such a 
connection.  The appeal is denied.  

DIC may be awarded to a surviving spouse upon the service-
connected death of a veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.5(a), 3.312 (2006).  If the veteran's 
death is not determined to be service connected, as is the 
case here, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who at death was either was in 
receipt of compensation, or was "entitled to receive" 
compensation, for service-connected disabilities rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 
3.22(a). 

The veteran's service-connected disabilities must have been 
either continuously rated totally disabling for ten or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service. Id.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 
3.22(c).  

The phrase "entitled to receive" means that at the time of 
death, the veteran had service-connected disabilities rated 
totally disabling by VA, but was not receiving compensation 
due to one of eight possible circumstances.  See 38 C.F.R. § 
3.22(b).  This does not apply to the veteran because he was 
receiving compensation at the time of his death.  

The veteran did not ever have a total disability evaluation.  
Therefore, the veteran is not a "deceased veteran" for 
purposes of applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  
In addition, there has been no allegation or evidence of 
error in any prior final decision, nor has the appellant or 
her representative identified any other basis for granting 
this claim.  38 C.F.R. § 3.22(b)(1).

In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the appellant's claim must 
be denied for lack of legal merit.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995). 
The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in September 2004, the RO advised the appellant of the 
evidence needed to substantiate her claims and explained what 
evidence VA was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the appellant to provide any evidence in her 
possession that pertains to the claims.  Id. at 120-21.  
However, the Board is satisfied that the September 2004 VCAA 
notice otherwise fully notified the appellant of the need to 
give VA any evidence pertaining to her claims, such that 
there is no prejudice to the appellant.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Moreover, neither the appellant nor her representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the appellant.  

The Board finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that in a June 2006 statement of the case 
(SOC), the appellant was informed that a disability rating 
and effective date would be assigned if her claims were 
granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and a medical opinion before the 
veteran's death that the Board believes provides more 
significant medical information than any other medical 
opinion could provide after the veteran's death.  As there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

The post-service medical records show that two months prior 
to his death, the veteran lived at a nursing home.  The 
records from the nursing home have not been obtained.  
However, a remand is not in order because there is very 
strong evidence of record that the veteran had an extremely 
severe non-service-connected disability, which was the source 
of the majority of his health problems.  Additionally, there 
is no evidence of record to show that the health problems the 
veteran suffered from at the end of his life were in any way 
related to his service-connected disabilities.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case, and a remand for a medical opinion is not in 
order.  

The third and fourth elements in McLendon are not met; there 
is no indication that the veteran's service-connected 
disabilities caused or contributed to his death and 
significant evidence in the record against such a finding.  
There is sufficient medical evidence of record for the Board 
to decide this claim, as his treatment records do not link 
(or indicate a link) between his death to his service-
connected disabilities and his September 2002 PTSD 
examination states that his PTSD was rendered moot by his 
dementia from Parkinson's disease.  Additionally, the post-
service medical record indicates that the veteran was of 
advanced age and he suffered from severe non-service 
connected disabilities which  formed the majority of his 
health concerns.  

ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


